DETAILED ACTION
This action is in response to the claim amendments received 01/22/2021. Claims 1-23 are pending with claims 1, 10 and 16 currently amended. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-13, 16-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. [US20140179424], hereinafter Perry, in view of Saretto et al. [US20130337916], hereinafter Saretto, further in view of Miura et al. [US20160243440], hereinafter Miura.
Regarding claim 1, Perry discloses a method for gaming interaction, comprising: 
capturing a plurality of snapshots generated from a gaming application executed for a first game play of a first user ([0009], “The cloud computing system includes a mini-game processor and a tag processor. The mini-game processor is configured to generate a mini-game based on a portion of a video recording of game play for a video game title executed for a game player”), wherein each of the snapshots is automatically generated and captured and provides access to game state data and user data of the first game play to launch a second game play that takes over the first game play at any of a plurality of points in the first game play where a corresponding snapshot is captured ([0045], “During game play, game session manager 185 may communicate with game execution engine 170, recording engine 171, and tag processor 173 to generate or save recording (e.g., video) of the game play or game play session. In one embodiment, the video recording of the game play can include tag content entered or provided during game play, and other game related metadata” and [0065], “From this video recording, the user can select a portion of the video recording (e.g., a starting point and an ending point). This portion of the video is saved and associated to the user. In addition, this portion is used to identify metadata and state data that was created when the full version of the game was played to create the video recording. This information is in turn used to identify the code parts of the full game code that will be required to create an executable mini-game, which will encompass at least the functionality seen in the portion of the video that was selected from the video recording”); 
generating a user defined package according to parameter information provided by the first user through a first computing device of the first user ([0088] and Fig. 3A, “"Mini-game Creation" check box 321”, [0086], “FIG. 2F illustrates a mini-game having user generated content (UGC) inserted at various locations of the mini-game, such as the beginning, the end, and dispersed at various locations in the mini-game, in accordance with one embodiment of the present invention” and [0087], “The ability to add UGC sections to mini-games and mini-game play videos allows users to customize their created content. Customization encourages users to share their created mini-games, such as in a social network or the like”);
generating a marker associated with the user defined package (Fig. 2E, “play button 203”); and 
providing the marker for display in a message (Fig. 2E, “play button 203” combined with message “PLEASE PLAY MY MINI-GAME”) on a second computing device of a second user, wherein the marker upon selection by the second user enables access to the user defined package ([0080], “FIG. 2E illustrates a webpage 205 displaying a shared mini-game (MG 201) and associated mini game play videos (MGPVs) 202, in accordance with one embodiment of the present invention. As shown, webpage 205 includes a MG 201 posted and shared, e.g., by the mini-game creator, a play button 203 for the shared MG 201… the user may push the play button 203 to attempt to play the game that is substantially similar to the game play that is shown in the video portion”), 
wherein the user defined package includes a snapshot that establishes an instance of the gaming application for the second game play controlled by a second user beginning at a point in the first game play of the first user where the snapshot was captured ([0086], “FIG. 2F illustrates a mini-game having user generated content (UGC) inserted at various locations of the mini-game, such as the beginning, the end, and dispersed at various locations in the mini-game, in accordance with one embodiment of the present invention. In this example, mini-game 200F has been integrated with four UGC sections. The UGC sections can be added at various locations of the mini-game, such as the beginning, end and/or dispersed at particular locations within the mini-game. In one embodiment, the UGC sections can be video clips, images, separate micro-games, stores, animations, sound files, etc.” and [0067], “Also for example, a second part is the executable mini-game. As in the example above, if the portion of the video shows the user jumping an obstacle on a bike, the mini-game will provide code to allow another play to attempt the jump of the obstacle on the bike. The game scores achieved by the original player using the full game can then be compared to the score achieved by the other play”). 
However, Perry does not disclose a first companion interface through which the parameter information is provided by the first user. Perry also does not disclose wherein the user defined package includes a predefined path playable in the second game play and one or more optional nodes along the predefined path that allows diversion from the predefined path.
Nevertheless, Saretto teaches a first companion interface to support the game play experience ([0072], “Various other types of data can also be presented as part of the companion gaming experience user interface … such as published daily/weekly challenges, user-created challenges”).
FIG. 7B illustrates modification of a scene graph for purposes of generating a game slice, in accordance with embodiments of the invention… In the scene graph 730, various nodes are shown representative of the scenes A through G… The scene graph 730 is illustrative of the scene organization of the full video game. However, for purposes of creating a game slice, not all of the available scenes may be required to the game slice. Thus, by way of example, a scene graph 732 illustrates the organization of scenes for a game slice. As shown, the scene graph 732 includes scenes A, B, C, and F, but not the remaining scenes which were included in the scene graph 730 of the full video game… As has been described, systems in accordance with embodiments of the invention can be configured to limit the inclusion of scenes when generating a game slice. In this manner, the game slice does not include scenes which are not required for the limited context of its gameplay and intended purpose”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by Perry to have the companion interface, as taught by Saretto, in order to make it more convenient for the user to create the mini-game; and to have the predefined path playable in the second game play, as taught by Miura, in order to limit the context of the second game play for the intended purpose.
Regarding claim 2, the combination of Perry, Saretto and Miura discloses the method of claim 1, further comprising: displaying the first companion interface on the first computing device concurrent with the first game play of the first user displayed on a third computing device of the first user, wherein the first companion interface is configured to support the first game play of the first user; receiving a first portion of the parameter information related to the user defined package from the first computing device from the first companion interface (Saretto, Fig. Various other types of data can also be presented as part of the companion gaming experience user interface … such as published daily/weekly challenges, user-created challenges”);
pausing the first game play of the first user while receiving the first portion of the parameter information; and resuming the first game play of the first user after receiving the first portion of the parameter information (Saretto, [0032], “user input pausing the game may be received by module 304”, and [0014], “When an associated game of the video game title is not running, the companion gaming experience presents guide information and/or statistics data for the game title”).
Regarding claim 3, the combination of Perry, Saretto and Miura discloses the method of claim 1, further comprising: replaying the first game play of the first user on a third computing device of the first user (Perry, [0080], “The play button 206 may enable replay of the video portion of the originally played game by the creator of the mini-game”);  
displaying the first companion interface on the first computing device concurrent with the replaying of the first game play of the first user on the third computing device (Saretto, Fig. 1); and 
receiving the parameter information related to the user defined package from the first computing device through the first companion interface during the replaying of the game play (Perry, [0032], “While viewing the video portion, the user (and other users that view) may add tag content to the video” and [0089], “A user may create a mini-game during the view of the video recording”).
Regarding claim 4, the combination of Perry, Saretto and Miura discloses the method of claim 1, wherein the user defined package is a quest, the method further comprising: receiving one or more asset or achievement parameters defining the quest from the first companion interface of the first user (Perry, [0046], “the user may have achieved a high score or completed an interesting task during the game play”, and Saretto, [0073], “Another type of data that can be presented as part of the companion gaming experience user interface is strategy data. Different strategy information suggesting how the user can play the game can be presented to a user, such as suggestions (e.g., hints or tips) on how to traverse a particular obstacle or accomplish a particular task, suggested equipment to use for a particular level of a map or at a particular time, suggested item or object locations, and so forth”).
Regarding claim 5, the combination of Perry, Saretto and Miura discloses the method of claim 4, wherein a first set of asset or achievement parameters includes one or more points in a gaming world of the gaming application including a starting point and an ending point, and wherein an asset parameter or an achievement parameter includes a threshold time to complete traversal of the one or more points (Saretto, [0080], “These user inputs received by companion gaming experience user interface generation module 304 can also identify courses to take, staging or rally points, challenges or goals to accomplish, and so forth… Data indicating this path or rally point is provided to module 302, which displays as part of the gaming user interface the path (e.g., displayed as a line in the user interface, displayed with arrows indicating a direction to go to stay on the path, etc.) or rally point. By way of another example, a user input can identify a particular challenge to accomplish (e.g., perform a particular task in less than a particular amount of time, accumulate a particular number of kills, and so forth).”).
Regarding claim 6, the combination of Perry, Saretto and Miura discloses the method of claim 4, the method further comprising: receiving selection of the marker by the second user indicating initiation of the quest from the second computing device; initiating the second game play as a quest game play based on the first snapshot contained within the user defined package, wherein the first snapshot enables execution of the gaming application for the quest game play based on the first game play of the first user beginning from a point in the gaming application corresponding to the first snapshot (Perry, Fig. 2E, “play button 203”); 
capturing a second plurality of snapshots generated from the gaming application executed for the second game play of the second user, wherein the second game play is This history of plays will be represented by the mini-game play videos (MGPVs) 202, which will have corresponding play buttons 207”); 
tracking quest progress by the second user based on the second plurality of snapshots; and displaying a second companion interface on the second computing device concurrent with the quest game play of the second user, wherein the second companion interface is configured to provide information related to the quest progress and to support the quest game play (Perry, Fig. 2E and Saretto, Fig. 1).
Regarding claim 9, the combination of Perry, Saretto and Miura discloses the method of claim 1, further comprising: identifying a friend of the first user as the second user; and sending the message to the friend via the second computing device (Perry, [0030], “The friends of users can also be discovered by interfaces with third party social networks”, and Saretto, [0082], “The user interface generated by module 304 can identify different users, such as friends that the user frequently plays games with”, [0086], “The second user interface includes non-gameplay data such as guide information or statistics data for the game”).
Regarding claims 10-13, please refer to the claim rejections of claims 1 and 4-6.
Regarding claims 16-19, please refer to the claim rejections of claims 1 and 4-6.
Regarding claim 21, the combination of Perry, Saretto and Miura discloses the method of claim 1, wherein the message as initiated by the first user is formatted for communication from the first user to the second user (Perry, Fig. 2E, message “PLEASE PLAY MY MINI-GAME”).
Regarding claims 22 and 23, please refer to the claim rejection of claim 21.
Claims 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry, in view of Saretto and Miura, further in view of Konno et al. [US20150024783], hereinafter Konno.
Regarding claim 7, the combination of Perry, Saretto and Miura discloses the method of claim 6. However, the combination of Perry, Saretto and Miura does not disclose the method 
Nevertheless, Konno teaches generating a radar mapping in the gaming interface ([0120], “The radar image generator 70d generates the radar image shown in FIG. 7”) and showing a character who controlls the game at a center of the radar mapping ([0056], “A black circle indicating oneself is represented at the center of the radar image”). 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by the combination of Perry, Saretto and Miura, to have the radar mapping display of the gaming world, as taught by Konno, in order to make it more convenient for the player who controls the game to view the relative locations of other game characters from the perspective of the player’s character. 
Regarding claim 8, the combination of Perry, Saretto and Miura discloses the method of claim 1, the method further comprising: receiving information defining the message from the first computing device of the first user (Saretto, [0086], “The second user interface includes non-gameplay data such as guide information or statistics data for the game”); 
executing the gaming application for the second game play of the second user displayed on a fourth computing device (Perry, Fig. 2E)
However, the combination of Perry, Saretto and Miura does not disclose generating a radar mapping showing a character controlled by the second user within a gaming world of the gaming application; displaying the radar mapping on a second companion interface displayed on the second computing device; and displaying the message in the radar mapping when the character controlled by the second user reaches a location in the gaming world defined by the user defined package.
The radar image generator 70d generates the radar image shown in FIG. 7”) and displaying the message in the radar mapping when the character controlled by the second user reaches a predefined location in the gaming world ([0131], “when the user terminal 16 transmits location coordinates to the user location management server 12, the neighborhood user distributor 94 identifies the area ID corresponding to these location coordinates and returns pairs of user IDs and location coordinates stored in the area-by-area user ID storage 84 in association with this area ID. Then, the user terminal 16 generates a radar image based on this information and displays messages in a travel path image”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gaming method disclosed by the combination of Perry, Saretto and Miura, to have the radar mapping display of the gaming world, as taught by Konno, in order to make it more convenient for the player who controls the game to view the relative locations of other game characters from the perspective of the player’s character. 
Regarding claims 14-15, please refer to the claim rejections of claims 7-8.
Regarding claim 20, please refer to the claim rejection of claim 8.
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive. 
With respect to the claim rejections under 35 U.S.C. 103, the applicant argues “However, neither Perry et al., nor Saretto et al., nor Miura et al. teach the automatic generation and capture of snapshots during a first game play, wherein the snapshots provide access to game state data and user data to launch a second game play that takes over first game play beginning at any point where a snapshot was captured, and does not teach a user defined package that includes a snapshot that establishes an instance of the gaming application for the second game play of a second user beginning at a point in the first game play where the snapshot was captured” (p. 13), the examiner respectfully disagrees. As illustrated in the claim rejection session, Perry discloses the automatic generation and capture of snapshots during a first game play, wherein the snapshots provide access to game state data and user data to launch a second game play that takes over first game play beginning at any point where a snapshot was captured ([0045], “During game play, game session manager 185 may communicate with game execution engine 170, recording engine 171, and tag processor 173 to generate or save recording (e.g., video) of the game play or game play session. In one embodiment, the video recording of the game play can include tag content entered or provided during game play, and other game related metadata” and [0065], “From this video recording, the user can select a portion of the video recording (e.g., a starting point and an ending point). This portion of the video is saved and associated to the user. In addition, this portion is used to identify metadata and state data that was created when the full version of the game was played to create the video recording. This information is in turn used to identify the code parts of the full game code that will be required to create an executable mini-game, which will encompass at least the functionality seen in the portion of the video that was selected from the video recording”). Perry also discloses a user defined package that includes a snapshot that establishes an instance of the gaming application for the second game play of a second user beginning at a point in the first game play where the snapshot was captured ([0067], “Also for example, a second part is the executable mini-game. As in the example above, if the portion of the video shows the user jumping an obstacle on a bike, the mini-game will provide code to allow another play to attempt the jump of the obstacle on the bike. The game scores achieved by the original player using the full game can then be compared to the score achieved by the other play”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/YINGCHUAN ZHANG/Examiner, Art Unit 3715